JUDGE ROBERTSON
delivered the omhion op the court:
Each of the parties in this case being peculiarly irascible and signally imprudent, they had cohabited nearly *437eight years as husband and wife, discordantly and unhappily, when, having three children, the appellee abandoned her appellant husband, and, rejecting overtures for a reunion, she sued him for a divorce a vinculo. That suit is still pending, and its final result cannot be foreseen.
On the appellee’s motion, the circuit court charged the appellant for the maintenance of herself and chil'd (the appellant retaining the other two children) seven hundred dollars for one year, payable in several installments, and he appeals from that judgment..
Whether the appellee was entitled, pendente lite, to any allowance, might essentially depend on the reasonableness or unreasonableness of her abandonment and refusal to return. But, as this can only be decided on the final hearing, some allowance in the meantime may be proper; but the amount allowed is unreasonably exorbitant. The maximum shown by the evidence to be needful is five hundred dollars; and the appellant’s annual income for the support of himself and two children appears to be only about one thousand dollars.
Compensation to the appellee’s counsel is an ulterior question, which cannot now be provided for, and should not be anticipated in making temporary provision for the appellee’s support, for which alone the statute authorizes any such allowance.
It is, therefore, quite clear that too much was allowed in this case. The allowance should not exceed five hundred dollars, and might not unreasonably be less. -
Wherefore, the judgment is reversed, and the cause remanded.